[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
IN RE: LAWRENCE C. NIZZA DECISION OF STATE TRIAL REFEREE
The above-entitled matter having been referred to me as State Trial Referee by the Judicial District of   TOLLAND        to hear CT Page 6053 the evidence and render a decision, I held a hearing upon the same at the Court House at Hartford on July 1, 1991, AND DECIDE AS FOLLOWS:
1. On DECEMBER 6, 1988, the Transportation Commissioner, pursuant to Statute, agreed to acquire for the layout, alteration, improvement and construction of a highway known as   U.S. ROUTE 6 land and improvements thereon as described in the Voucher Agreement.
2. Said property owner has agreed to accept the sum of  $16,100.00             subject to such terms or conditions as appear in the Voucher Agreement which has been made.
3. I heard the evidence produced by the Transportation Commissioner, viewed the property and find that the amount that the property owner  has     agreed to accept is reasonable and the terms of the settlement fair and just to both parties.
Bieluch, State Trial Referee